

116 S4965 IS: Public Servant Protection Act of 2020
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4965IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Cotton (for himself, Mr. McConnell, Mrs. Blackburn, Mr. Boozman, Mrs. Loeffler, Mr. Perdue, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo regulate the posting of personal information of government officials on the internet, and for other purposes.1.Short titleThis Act may be cited as the Public Servant Protection Act of 2020.2.Privacy of personal information of government officials(a)Criminal provision(1)In generalChapter 88 of title 18, United States Code, is amended by adding at the end the following:1802.Privacy of personal information of government officials(a)DefinitionsIn this section:(1)Government officialThe term government official means—(A)any officer or employee described in section 1114; and(B)any officer or employee of a State, a political subdivision of a State, or a Tribal government.(2)Immediate family memberThe term immediate family member has the meaning given the term in section 115.(3)Personal informationThe term personal information means—(A)a home address; or(B)a home phone number.(4)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.(5)Tribal governmentThe term Tribal government has the meaning given the term Indian tribal government in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).(b)ProhibitionIt shall be unlawful for any person to publicly display on the internet the personal information of a government official or an immediate family member of a government official with the intent to cause bodily harm or other injury to an individual.(c)PenaltyA person who violates subsection (b)—(1)shall be fined under this title, imprisoned for not more than 1 year, or both; and(2)if bodily injury or death results from the violation, shall be fined under this title, imprisoned for any term of years or life, or both..(2)Clerical amendmentThe table of sections for chapter 88 of title 18, United States Code, is amended by adding at the end the following:1802. Privacy of personal information of government officials..(b)Civil provision(1)DefinitionsIn this subsection:(A)Government official; personal informationThe terms government official and personal information have the meanings given those terms in section 1802 of title 18, United States Code, as added by subsection (a).(B)Immediate family memberThe term immediate family member has the meaning given the term in section 115 of title 18, United States Code.(C)Interactive computer serviceThe term interactive computer service has the meaning given the term in section 230 of the Communications Act of 1934 (47 U.S.C. 230).(2)Written demand to persons(A)In generalA government official may directly, or through an agent designated by the government official, make a written demand to a person to refrain from publicly displaying on the internet the personal information of the government official or an immediate family member of the government official.(B)Effect of written demandIf a government official makes a written demand to a person under subparagraph (A), the person—(i)shall, not later than 48 hours after the receipt of the written demand, remove any personal information of the government official or an immediate family member of the government official displayed on the internet by the person; and(ii)during the 4-year period following the date of the receipt of the written demand, may not publicly display on the internet the personal information of the government official or an immediate family member of the government official. (3)Written demand to interactive computer service providers(A)In generalA government official may directly, or through an agent designated by the government official, make a written demand to the provider of an interactive computer service to remove the personal information of the government official or an immediate family member of the government official that is publicly displayed on the interactive computer service.(B)Effect of written demandIf a government official makes a written demand to the provider of an interactive computer service under subparagraph (A), the provider shall, not later than 48 hours after the receipt of the written demand, remove from the interactive computer service any personal information of the government official or an immediate family member of the government official that is publicly displayed on the interactive computer service.(4)Cause of action(A)In generalA government official who is aggrieved by a violation of paragraph (2)(B) or (3)(B) may bring a civil action against the person or the provider of an interactive computer service, respectively, that violated that paragraph in an appropriate district court of the United States.(B)ReliefIn an action under subparagraph (A), the court may award—(i)injunctive relief;(ii)if injury or damage results from the violation of paragraph (2)(B) or (3)(B), the greater of—(I)actual damages; or(II)$1,000; and(iii)reasonable costs and attorney's fees.